Judge Phillips
dissenting.
I dissent. In my opinion the Virginia judgment against defendant is entitled to full faith and credit and the affidavit of plaintiffs’ attorney fully complied with the requirements of the Virginia notice statute. I see no sensible, worthwhile reason for requiring parties to do the routine tasks incident to processing lawsuits that they hire lawyers to do and do not believe that the purpose and effect of the Virginia statute was to impose any such requirement. I would affirm the judgment appealed from.